—Order and judgment (one paper), Supreme Court, New York County (Walter Schackman, J.), entered December 21, 1992, which dismissed this CPLR article 78 petition, unanimously affirmed, without costs.
There is ample evidence to establish that the Loft Board’s determinations were reasonable and rational (see, Matter of Purdy v Kreisberg, 47 NY2d 354, 358). Indeed, in light of the fact that, inter alia, petitioners (subtenants) had no written lease, the lease between petitioner’s sublessor and the owner of the building did not mention the adjacent roof space in question, the testimony at the proceedings did not demonstrate that the landlord or the sublessor intended petitioners’ rights to include the use of the roof adjacent to their loft, there is no evidence indicating that the landlord even knew of petitioners’ alleged use of the roof space, and the fact that petitioners’ only access to the roof was to crawl through a window in their loft, it is clear that based on substantial evidence the Loft Board rationally concluded that the roof *538area in question was not intended to be part of the loft unit occupied by petitioners. Concur — Murphy, P. J., Rosenberger, Ross, Rubin and Williams, JJ.